DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length. The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length (MPEP 608.01(b)). Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0299378 A1, cited in IDS) in view of Grun et al. (US 2015/0307702 A1, cited in IDS).
Regarding claim 1, Chen teaches a curing agent composition [0013] for a multicomponent epoxide resin composition [0068], comprising at least one phenalkamine blended with at least a styrenated phenol novolac, wherein the phenalkamine compound is prepared by a Mannich reaction of cashew nutshell liquid with formaldehyde and a polyamine, wherein the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], wherein the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], wherein the polyamine is aliphatic, cycloaliphatic, aromatic, polycyclic, or a mixture thereof [0027], wherein the concentration of the styrenated phenol novolac in the curing agent composition is from about 5 wt % to about 30 wt %, based on the weight of the curable agent composition [0036], wherein at least one polyamine compound is optionally used in combination with the phenalkamine and styrenated phenol novolac [0038], wherein the polyamine is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof [0038], which reads on a curing agent component for a multicomponent epoxide resin composition, comprising; as a curing agent, at least one Mannich base and optionally an amine that is reactive with respect to epoxide groups, and at least one polyphenol selected from the group consisting of novolac resins as an accelerant, wherein the at least one Mannich based can be obtained by reacting a phenolic compound with an aldehyde and an amine having at least two active hydrogen atoms in the molecule with are bonded to a nitrogen atom, and wherein the at least one polyphenol is contained in the curing agent component in a proportion of from 5 to 30 wt.%, based on organic proportions of the curing agent component. 
Chen does not teach a specific embodiment wherein the curing agent component further comprises, as a curing agent, an amine that is reactive with respect to epoxide groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s at least one polyamine compound that is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof to modify Chen’s curing agent composition, which would read on wherein the curing agent component further comprises, as a curing agent, an amine that is reactive with respect to epoxide groups as claimed. One of ordinary skill in the art would have been motivated to do so because Chen teaches that at least one polyamine compound that is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof is optionally used in combination with the phenalkamine and styrenated phenol novolac [0038], that the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], that the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], and that the at least one phenalkamine blended with at least the styrenated phenol novolac is a curing agent for an epoxy resin [0013], which means that Chen’s at least one polyamine compound would have been beneficial for modifying curing properties and/or curability of Chen’s curing agent composition.
Chen does not teach wherein the at least one Mannich base can be obtained by reacting a phenolic compound selected from the group consisting of phenol, styrenated phenol, catechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, and mixtures thereof, with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom. However, Grun teaches Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde [0015], wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms [0010]. Grun teaches that the Mannich base [0015] is present in a hardener component, wherein the hardener component is present in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001]. Chen and Grun are analogous art because both references are in the same field of endeavor of a curing agent component for a multicomponent epoxide resin composition, comprising as a curing agent, at least one Mannich base, wherein the at least one Mannich base can be obtained by reacting a phenolic compound with an aldehyde and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde, wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms, to substitute for a fraction of Chen’s phenalkamine, which would read on wherein the at least one Mannich base can be obtained by reacting a phenolic compound selected from the group consisting of phenol, styrenated phenol, catechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, and mixtures thereof, with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde [0015], wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms [0010], is beneficial for being useful in a hardener component optionally further comprising styrenated phenols with low molecular weight amines [0001], and that the hardener component is beneficial for being useful in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001], which means that Grun’s Mannich bases would have been beneficial for modifying curing properties and/or curability of Chen’s curing agent composition for a multicomponent epoxide resin composition because Chen teaches that the curing agent composition [0013] for a multicomponent epoxide resin composition [0068], comprises at least one phenalkamine blended with at least a styrenated phenol novolac, wherein the phenalkamine compound is prepared by a Mannich reaction of cashew nutshell liquid with formaldehyde and a polyamine, wherein the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], wherein the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], and that the multicomponent epoxide resin composition comprises a Side A composition and a Side B composition, wherein the Side A composition comprises an epoxy compound, and the Side B composition comprises the phenalkamine hardener and the styrenated phenol novolac compound [0068].
Regarding claims 2 and 15, Chen teaches that at least one polyamine compound is optionally used in combination with the phenalkamine and styrenated phenol novolac [0038], wherein the polyamine is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof [0038], wherein the aliphatic polyamine is methylene diamine, ethylenediamine, 1,2-diaminopropane, 1,3-diaminopropane, 1,4-diaminobutane, 1,5-diamino pentane, 1,6-diamino hexane, 1,7-diamino heptane, 1,8-diamino octane, 1,9-diamino nonane, 1,10-diamino decane, o-xylylene diamine, m-xylylene diamine, p-xylylene diamine, mixtures thereof, a tetra-(aminomethyl)methane, diethylenetriamine, dipropylene triamine, triethylenetetramine, tripropylene tetramine, tetraethylenepentamine, tetrapropylenepentamine, pentaethylene hexamine, nonaethylene decamine, mixtures thereof, a trimethyl hexamethylenediamine, tetrakis (2-amino ethyl aminomethyl)methane, 1,3-bis(2′-amino ethyl amino)propane, triethylene -bis(trimethylene)hexamine, bis(3-amino ethyl)amine, bis-hexamethylene triamine, mixtures thereof, 1,4-cyclohexanediamine, or 4,4′-methylene bis cyclohexylamine [0039], wherein the alicyclic diamine is 4,4′-isopropylidene biscyclo hexylamine, norborna diamine, bis(aminomethyl)cyclohexane, diamino dicyclo hexylmethane, isophorone diamine, menthen diamine, mixtures thereof, bis(aminoalkyl)benzene, bis (aminoalkyl)naphthalene, bis(cyanoethyl)diethylenetriamine, phenylenediamine, naphtylene diamine, diamino diphenylmethane, diamino diethyl phenylmethane, 2,2-bis(4-aminophenyl)propane, 4,4′-diamino diphenylether, 4,4′-diamino benzophenone, 4,4′-diamino diphenylether, 4,4′-diaminodiphenyl sulfone, a 2,2′-dimethyl-4,4′-diamino diphenylmethane, 2,4′-diamino biphenyl, 2,3′-dimethyl-4,4′-diamino biphenyl, 3,3′-dimethoxy-4,4′-diamino biphenyl [0039], wherein the aromatic diamine is bis(aminomethyl)naphthalene, bis(amino ethyl)naphthalene, mixtures thereof, N -methyl piperazine, morpholine, or 1,4-bis(8-aminopropyl)-piperazine [0039], wherein the heterocyclic diamine is piperazine-1,4-diaza cycloheptane, 1-(T-amino ethyl piperazine), 1-[2′-(2″-amino ethyl amino)ethyl]piperazine, 1,11-diaza cyclo eicosane, 1,15-diaza cyclo octacosane, or mixtures thereof [0039], which optionally reads on wherein the amine that is reactive with respect to epoxide groups is at least one selected from the group consisting of aliphatic, alicyclic, araliphatic, and aromatic amines, the amine having on average at least two reactive hydrogen atoms per molecule with are bonded to a nitrogen atom as claimed, wherein the amine that is reactive with respect to epoxide groups is a polyamine having at least two amino groups in the molecule which are bonded to a nitrogen atom as claimed.
Chen does not teach a specific embodiment wherein the amine that is reactive with respect to epoxide groups is at least one selected from the group consisting of aliphatic, alicyclic, araliphatic, and aromatic amines, the amine having on average at least two reactive hydrogen atoms per molecule with are bonded to a nitrogen atom, wherein the amine that is reactive with respect to epoxide groups is a polyamine having at least two amino groups in the molecule which are bonded to a nitrogen atom. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s at least one polyamine compound that is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof, wherein the aliphatic polyamine is methylene diamine, ethylenediamine, 1,2-diaminopropane, 1,3-diaminopropane, 1,4-diaminobutane, 1,5-diamino pentane, 1,6-diamino hexane, 1,7-diamino heptane, 1,8-diamino octane, 1,9-diamino nonane, 1,10-diamino decane, o-xylylene diamine, m-xylylene diamine, p-xylylene diamine, mixtures thereof, a tetra-(aminomethyl)methane, diethylenetriamine, dipropylene triamine, triethylenetetramine, tripropylene tetramine, tetraethylenepentamine, tetrapropylenepentamnine, pentaethylene hexamine, nonaethylene decamine, mixtures thereof, a trimethyl hexamethylenediamine, tetrakis (2-amino ethyl aminomethyl)methane, 1,3-bis(2′-amino ethyl amino)propane, triethylene -bis(trimethylene)hexamine, bis(3-amino ethyl)amine, bis-hexamethylene triamine, mixtures thereof, 1,4-cyclohexanediamine, or 4,4′-methylene bis cyclohexylamine, wherein the alicyclic diamine is 4,4′-isopropylidene biscyclo hexylamine, norborna diamine, bis(aminomethyl)cyclohexane, diamino dicyclo hexylmethane, isophorone diamine, menthen diamine, mixtures thereof, bis(aminoalkyl)benzene, bis (aminoalkyl)naphthalene, bis(cyanoethyl)diethylenetriamine, phenylenediamine, naphtylene diamine, diamino diphenylmethane, diamino diethyl phenylmethane, 2,2-bis(4-aminophenyl)propane, 4,4′-diamino diphenylether, 4,4′-diamino benzophenone, 4,4′-diamino diphenylether, 4,4′-diaminodiphenyl sulfone, a 2,2′-dimethyl-4,4′-diamino diphenylmethane, 2,4′-diamino biphenyl, 2,3′-dimethyl-4,4′-diamino biphenyl, 3,3′-dimethoxy-4,4′-diamino biphenyl, wherein the aromatic diamine is bis(aminomethyl)naphthalene, bis(amino ethyl)naphthalene, mixtures thereof, N -methyl piperazine, morpholine, or 1,4-bis(8-aminopropyl)-piperazine, wherein the heterocyclic diamine is piperazine-1,4-diaza cycloheptane, 1-(T-amino ethyl piperazine), 1-[2′-(2″-amino ethyl amino)ethyl]piperazine, 1,11-diaza cyclo eicosane, 1,15-diaza cyclo octacosane, or mixtures thereof, to modify Chen’s curing agent composition, which would read on wherein the amine that is reactive with respect to epoxide groups is at least one selected from the group consisting of aliphatic, alicyclic, araliphatic, and aromatic amines, the amine having on average oat least two reactive hydrogen atoms per molecule with are bonded to a nitrogen atom as claimed, wherein the amine that is reactive with respect to epoxide groups is a polyamine having at least two amino groups in the molecule which are bonded to a nitrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Chen teaches that at least one polyamine compound that is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof is optionally used in combination with the phenalkamine and styrenated phenol novolac [0038], wherein the aliphatic polyamine is methylene diamine, ethylenediamine, 1,2-diaminopropane, 1,3-diaminopropane, 1,4-diaminobutane, 1,5-diamino pentane, 1,6-diamino hexane, 1,7-diamino heptane, 1,8-diamino octane, 1,9-diamino nonane, 1,10-diamino decane, o-xylylene diamine, m-xylylene diamine, p-xylylene diamine, mixtures thereof, a tetra-(aminomethyl)methane, diethylenetriamine, dipropylene triamine, triethylenetetramine, tripropylene tetramine, tetraethylenepentamine, tetrapropylenepentamnine, pentaethylene hexamine, nonaethylene decamine, mixtures thereof, a trimethyl hexamethylenediamine, tetrakis (2-amino ethyl aminomethyl)methane, 1,3-bis(2′-amino ethyl amino)propane, triethylene -bis(trimethylene)hexamine, bis(3-amino ethyl)amine, bis-hexamethylene triamine, mixtures thereof, 1,4-cyclohexanediamine, or 4,4′-methylene bis cyclohexylamine [0039], wherein the alicyclic diamine is 4,4′-isopropylidene biscyclo hexylamine, norborna diamine, bis(aminomethyl)cyclohexane, diamino dicyclo hexylmethane, isophorone diamine, menthen diamine, mixtures thereof, bis(aminoalkyl)benzene, bis (aminoalkyl)naphthalene, bis(cyanoethyl)diethylenetriamine, phenylenediamine, naphtylene diamine, diamino diphenylmethane, diamino diethyl phenylmethane, 2,2-bis(4-aminophenyl)propane, 4,4′-diamino diphenylether, 4,4′-diamino benzophenone, 4,4′-diamino diphenylether, 4,4′-diaminodiphenyl sulfone, a 2,2′-dimethyl-4,4′-diamino diphenylmethane, 2,4′-diamino biphenyl, 2,3′-dimethyl-4,4′-diamino biphenyl, 3,3′-dimethoxy-4,4′-diamino biphenyl [0039], wherein the aromatic diamine is bis(aminomethyl)naphthalene, bis(amino ethyl)naphthalene, mixtures thereof, N -methyl piperazine, morpholine, or 1,4-bis(8-aminopropyl)-piperazine [0039], wherein the heterocyclic diamine is piperazine-1,4-diaza cycloheptane, 1-(T-amino ethyl piperazine), 1-[2′-(2″-amino ethyl amino)ethyl]piperazine, 1,11-diaza cyclo eicosane, 1,15-diaza cyclo octacosane, or mixtures thereof [0039], that the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], that the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], and that the at least one phenalkamine blended with at least the styrenated phenol novolac is a curing agent for an epoxy resin [0013], which means that Chen’s at least one polyamine compound would have been beneficial for modifying curing properties and/or curability of Chen’s curing agent composition.
Regarding claim 3, Chen does not teach wherein the phenolic compound is selected from the group consisting of phenol and styrenated phenol, and mixtures thereof. However, Grun teaches Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde [0015], wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms [0010]. Grun teaches that the Mannich base [0015] is present in a hardener component, wherein the hardener component is present in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde, wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms, to substitute for a fraction of Chen’s phenalkamine, which would read on wherein the phenolic compound is selected from the group consisting of phenol and styrenated phenol, and mixtures thereof as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde [0015], wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms [0010], is beneficial for being useful in a hardener component optionally further comprising styrenated phenols with low molecular weight amines [0001], and that the hardener component is beneficial for being useful in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001], which means that Grun’s Mannich bases would have been beneficial for modifying curing properties and/or curability of Chen’s curing agent composition for a multicomponent epoxide resin composition because Chen teaches that the curing agent composition [0013] for a multicomponent epoxide resin composition [0068], comprises at least one phenalkamine blended with at least a styrenated phenol novolac, wherein the phenalkamine compound is prepared by a Mannich reaction of cashew nutshell liquid with formaldehyde and a polyamine, wherein the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], wherein the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], and that the multicomponent epoxide resin composition comprises a Side A composition and a Side B composition, wherein the Side A composition comprises an epoxy compound, and the Side B composition comprises the phenalkamine hardener and the styrenated phenol novolac compound [0068].
Regarding claim 4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde, wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms, to substitute for a fraction of Chen’s phenalkamine. Therefore, Chen in view of Grun renders obvious wherein the aldehyde is an aliphatic aldehyde, and wherein the aldehyde precursor comprises trioxane or paraformaldehyde as claimed.
Regarding claims 5 and 17, Chen teaches that at least one polyamine compound is optionally used in combination with the phenalkamine and styrenated phenol novolac [0038], wherein the polyamine is an alicyclic polyamine or an aromatic polyamine [0038], wherein the alicyclic diamine is bis(aminomethyl)cyclohexane or isophorone diamine, wherein the aromatic diamine is 1,4-bis(8-aminopropyl)-piperazine or 1-(T-amino ethyl piperazine) [0039].
Chen does not teach wherein the Mannich base is formed using the amine that is reactive with respect to epoxide groups, wherein the amine is a polyamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s at least one polyamine compound that is bis(aminomethyl)cyclohexane, isophorone diamine, 1,4-bis(8-aminopropyl)-piperazine, or 1-(T-amino ethyl piperazine) to modify Chen’s curing agent composition. One of ordinary skill in the art would have been motivated to do so because Chen teaches that at least one polyamine compound that is an alicyclic polyamine or an aromatic polyamine is optionally used in combination with the phenalkamine and styrenated phenol novolac [0038], wherein the alicyclic diamine is bis(aminomethyl)cyclohexane or isophorone diamine, wherein the aromatic diamine is 1,4-bis(8-aminopropyl)-piperazine or 1-(T-amino ethyl piperazine) [0039], that the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], that the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], and that the at least one phenalkamine blended with at least the styrenated phenol novolac is a curing agent for an epoxy resin [0013], which means that Chen’s at least one polyamine compound would have been beneficial for modifying curing properties and/or curability of Chen’s curing agent composition.
Chen does not teach wherein the Mannich base is formed using the amine that is reactive with respect to epoxide groups, wherein the amine is a polyamine. However, Grun teaches Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde [0015], wherein the specific amines [0010] are N,N′-bis(3-amino-n-propyl)piperazine (BAPP), 1,3-bis(aminomethyl)cyclohexane (BAC), N-(2-aminoethyl)piperazine (AEP), or 3-aminomethyl-3,5,5-trimethylcyclohexylamine (isophoronediamine=IPDA) [0012]. Grun teaches that the Mannich base [0015] is present in a hardener component, wherein the hardener component is present in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde, wherein the specific amines are N,N′-bis(3-amino-n-propyl)piperazine (BAPP), 1,3-bis(aminomethyl)cyclohexane (BAC), N-(2-aminoethyl)piperazine (AEP), or 3-aminomethyl-3,5,5-trimethylcyclohexylamine (isophoronediamine=IPDA), to substitute for a fraction of Chen’s phenalkamine. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde [0015], wherein the specific amines [0010] are N,N′-bis(3-amino-n-propyl)piperazine (BAPP), 1,3-bis(aminomethyl)cyclohexane (BAC), N-(2-aminoethyl)piperazine (AEP), or 3-aminomethyl-3,5,5-trimethylcyclohexylamine (isophoronediamine=IPDA) [0012], is beneficial for being useful in a hardener component optionally further comprising styrenated phenols with low molecular weight amines [0001], and that the hardener component is beneficial for being useful in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001], which means that Grun’s Mannich bases would have been beneficial for modifying curing properties and/or curability of Chen’s curing agent composition for a multicomponent epoxide resin composition because Chen teaches that the curing agent composition [0013] for a multicomponent epoxide resin composition [0068], comprises at least one phenalkamine blended with at least a styrenated phenol novolac, wherein the phenalkamine compound is prepared by a Mannich reaction of cashew nutshell liquid with formaldehyde and a polyamine, wherein the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], wherein the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], and that the multicomponent epoxide resin composition comprises a Side A composition and a Side B composition, wherein the Side A composition comprises an epoxy compound, and the Side B composition comprises the phenalkamine hardener and the styrenated phenol novolac compound [0068].
Therefore, Chen in view of Grun renders obvious wherein the Mannich base is formed using the amine that is reactive with respect to epoxide groups as claimed, wherein the amine is a polyamine as claimed.
Regarding claim 6, Chen teaches that the curing agent composition comprises at least a styrenated phenol novolac [0013], wherein the styrenated phenol novolac is a substance in which phenol novolac has at last one alpha-methylbenzyl or alpha,alpha-dimethylbenzyl substituent, wherein the alpha,alpha-dimethylbenzyl derivative also carries one or more t-butyl groups, wherein the styrenated phenol novolac is manufactured from phenol novolac by acid-catalyzed alkylation with styrene or alpha-methylstyrene, wherein the t-butyl groups can be introduced by including isobutylene as a reactant [0034], which reads on wherein the at least one polyphenol corresponds to the claimed formula, in which R1 and R2 represent, independently of one another, H, R3, R4, R5, and R6 represent, independently of one another, H, an aliphatic radical, or an alkaryl radical, and wherein n is 0 or more.
Chen does not teach that n is 0 to 20. Before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to use Chen’s styrenated phenol novolac that is phenol novolac having at last one alpha-methylbenzyl or alpha,alpha-dimethylbenzyl substituent that carries one or more t-butyl groups, such that Chen’s phenol novolac has from 2 to 22 repeating units, which would read on wherein the at least one polyphenol corresponds to the claimed formula, in which R1 and R2 represent, independently of one another, H, R3, R4, R5, and R6 represent, independently of one another, H, an aliphatic radical, or an alkaryl radical, and wherein n is 0 to 20 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curing agent composition with a similar acceleration and/or catalysis because Chen teaches that the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], wherein the styrenated phenol novolac is a substance in which phenol novolac has at last one alpha-methylbenzyl or alpha,alpha-dimethylbenzyl substituent, wherein the alpha,alpha-dimethylbenzyl derivative also carries one or more t-butyl groups, wherein the styrenated phenol novolac is manufactured from phenol novolac by acid-catalyzed alkylation with styrene or alpha-methylstyrene, wherein the t-butyl groups can be introduced by including isobutylene as a reactant [0034], which means that Chen’s phenol novolac has 2 or more repeating units. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 9, Chen teaches that the concentration of the styrenated phenol novolac in the curing agent composition is from about 10 wt % to about 30 wt %, based on the weight of the curable agent composition [0036], which reads on wherein the at least one polyphenol is contained in the curing agent component in a proportion of from 10 to 30 wt.%, which reads on the claimed proportion.
Regarding claim 10, Chen teaches that the concentration of the phenalkamine compound may range generally from about 10 wt % to about 99 wt %, based on the weight of the curable agent composition [0032].
Chen does not teach wherein the Mannich base is contained in the curing agent composition in a proportion of from 10 to 70 wt. %, based on the organic proportion of the curing agent component. However, Grun teaches Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde [0015], wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms [0010]. Grun teaches that the Mannich base [0015] is present in a hardener component, wherein the hardener component is present in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde, wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms, to substitute for a fraction of Chen’s phenalkamine, and to optimize the concentration of Grun’s Mannich bases to be from 10 wt % to 70 wt %, based on the weight of Chen’s curable agent composition, which would read on wherein the Mannich base is contained in the curing agent composition in a proportion of from 10 to 70 wt. %, based on the organic proportion of the curing agent component as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde [0015], wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms [0010], is beneficial for being useful in a hardener component optionally further comprising styrenated phenols with low molecular weight amines [0001], and that the hardener component is beneficial for being useful in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001], which means that Grun’s Mannich bases would have been beneficial for modifying curing properties and/or curability of Chen’s curing agent composition for a multicomponent epoxide resin composition because Chen teaches that the curing agent composition [0013] for a multicomponent epoxide resin composition [0068], comprises at least one phenalkamine blended with at least a styrenated phenol novolac, wherein the phenalkamine compound is prepared by a Mannich reaction of cashew nutshell liquid with formaldehyde and a polyamine, wherein the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], wherein the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], that the multicomponent epoxide resin composition comprises a Side A composition and a Side B composition, wherein the Side A composition comprises an epoxy compound, and the Side B composition comprises the phenalkamine hardener and the styrenated phenol novolac compound [0068], and that the concentration of the phenalkamine compound may range generally from about 10 wt % to about 99 wt %, based on the weight of the curable agent composition [0032], which means that the concentration of Grun’s Mannich bases in wt %, based on the weight of Chen’s curable agent composition, would have affected the curability of Chen’s curing agent composition for a multicomponent epoxide resin composition, which means that optimizing the concentration of Grun’s Mannich bases in wt %, based on the weight of Chen’s curable agent composition, would have been beneficial for optimizing the curability of Chen’s curing agent composition for a multicomponent epoxide resin composition.
Regarding claim 11, Chen teaches that at least one polyamine compound is optionally used in combination with the phenalkamine and styrenated phenol novolac [0038], wherein the polyamine is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof [0038], wherein the concentration of the polyamine compound may range generally from 0 wt % to about 50 wt %, based on the weight of curable composition [0040], which reads on wherein the amine is contained in the curing agent component in a proportion of from 0 to about 50 wt.%, based on the organic proportion of the curing agent component.
Chen does not teach a specific embodiment wherein the amine is containing in the curing agent component in a proportion of from 20 to 80 wt.%, based on the organic proportion of the curing agent component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s at least one polyamine compound that is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof to modify Chen’s curing agent composition in Chen’s proportion of greater than 0 wt % and less than or equal to about 50 wt %, based on weight of Chen’s curing agent composition, which would read on wherein the amine is contained in the curing agent component in a proportion of from greater than 0 to about 50 wt.%, based on the organic proportion of the curing agent component, which would read on the claimed proportion. One of ordinary skill in the art would have been motivated to do so because Chen teaches that at least one polyamine compound that is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof is optionally used in combination with the phenalkamine and styrenated phenol novolac [0038], that the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], that the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], that the at least one phenalkamine blended with at least the styrenated phenol novolac is a curing agent for an epoxy resin [0013], and that the concentration of the polyamine compound may range generally from 0 wt % to about 50 wt %, based on the weight of curable composition [0040], which means that Chen’s at least one polyamine compound in Chen’s proportion of greater than 0 wt % and less than or equal to about 50 wt %, based on weight of Chen’s curing agent composition, would have been beneficial for modifying curing properties and/or curability of Chen’s curing agent composition.
Regarding claim 12, Chen teaches that the curing agent composition optionally further comprises an accelerator [0024, 0037], a diluent [0041, 0044], a solvent [0041], and/or fillers [0044, 0065], which optionally reads on wherein the curing agent component further comprises at least one additive selected from diluents, solvents, accelerants, inorganic fillers as claimed.
Chen does not teach a specific embodiment wherein the curing agent component further comprises at least one additive selected from the group consisting of diluents, solvents, accelerants, silanes, thickeners, and inorganic fillers. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s accelerator, diluent, solvent and/or inorganic fillers to modify Chen’s curing agent composition, which would read on wherein the curing agent component further comprises at least one additive selected from diluents, solvents, accelerants, inorganic fillers as claimed. One of ordinary skill in the art would have been motivated to do so because Chen teaches that the curing agent composition optionally further comprises an accelerator [0024, 0037], a diluent [0041, 0044], a solvent [0041], and/or fillers [0044, 0065], which would have been beneficial for providing further acceleration for Chen’s curing agent composition, for lowering the viscosity and improving the processability of Chen’s curing agent composition, and/or for providing reinforcement and modifying mechanical properties of Chen’s curing agent composition.
Regarding claim 13, Chen teaches a curable composition comprising a Side A composition and a Side B composition, wherein Side B comprises the phenalkamine hardener and the styrenated phenol novolac compound, wherein Side A comprises an epoxy compound [0068]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s at least one polyamine compound that is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof to modify Chen’s curing agent composition. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes or compounds yielding formaldehyde by decomposition, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are aliphatic aldehydes or formaldehyde, wherein the compounds yielding formaldehyde by decomposition are trioxane or paraformaldehyde, wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms, to substitute for a fraction of Chen’s phenalkamine. Therefore Chen in view of Grun renders obvious a multicomponent epoxide resin composition, comprising an epoxide resin component (A) containing at least one curable epoxide resin and at least one curing agent component (B) according to claim 1, wherein the epoxide resin component (A) and the curing agent component (B) are separate from one another as claimed. Chen in view of Grun meets the limitation “optionally a reactive diluent” as claimed because it is optional.
Regarding claim 14, Chen teaches that the curing agent composition optionally further comprises an accelerator [0024, 0037], and that the curable composition optionally further comprises other curing agents [0044, 0065], adhesion promoters [0043, 0044, 0064, 0065], reactive diluents [0058, 0078], and/or fillers [0044, 0065], which optionally reads on wherein the multicomponent epoxide resin composition further comprises at least one additive selected from the co-accelerants, adhesion promoters, reactive diluents, and fillers as claimed.
Chen does not teach a specific embodiment wherein the multicomponent epoxide resin composition further comprises at least one additive selected from the group consisting of co-accelerants, adhesin promoters, reactive diluents, thickeners, and fillers. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chen’s accelerator, adhesion promoters, reactive diluents, and/or fillers to modify Chen’s curable composition, which would read on wherein the multicomponent epoxide resin composition further comprises at least one additive selected from the co-accelerants, adhesion promoters, reactive diluents, and fillers as claimed. One of ordinary skill in the art would have been motivated to do so because Chen teaches that the curing agent composition optionally further comprises an accelerator [0024, 0037], and that the curable composition optionally further comprises other curing agents [0044, 0065], adhesion promoters [0043, 0044, 0064, 0065], reactive diluents [0058, 0078], and/or fillers [0044, 0065], which would have been beneficial for providing further acceleration for Chen’s curable composition, for modifying curability of Chen’s curable composition, for promoting adhesion of Chen’s curable composition, and/or for providing reinforcement and modifying mechanical properties of Chen’s curable composition.
Regarding claim 16, Chen does not teach wherein the aldehyde is formaldehyde. However, Grun teaches Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are formaldehyde [0015], wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms [0010]. Grun teaches that the Mannich base [0015] is present in a hardener component, wherein the hardener component is present in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Grun’s Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are formaldehyde, wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms, to substitute for a fraction of Chen’s phenalkamine, which would read on wherein the aldehyde is formaldehyde as claimed. One of ordinary skill in the art would have been motivated to do so because Grun teaches that the Mannich bases that are the reaction products of phenols or styrenated phenols with specific amines and aldehydes, wherein the phenols are phenol, pyrocatechol, resorcinol, hydroquinone, hydroxyhydroquinone, phloroglucinol, pyrogallol, o-cresol, m-cresol, p-cresol, bisphenols, bisphenol F, bisphenol A, wherein the aldehydes are formaldehyde [0015], wherein the specific amines are those of the formula CYC–[[X]n-NH2]m, wherein CYC is a monocyclic saturated ring having from 3 to 12 ring atoms or a condensed di- or poly-cyclic saturated ring system having from 6 to 12 ring atoms, wherein in each case the ring atoms are selected from 0 to 3 nitrogen atoms, 0 to 3 oxygen atoms, and 0 to 1 sulfur atoms and from carbon atoms [0010], is beneficial for being useful in a hardener component optionally further comprising styrenated phenols with low molecular weight amines [0001], and that the hardener component is beneficial for being useful in a composition for a curable substance for fixing purposes further comprising an epoxy component [0001], which means that Grun’s Mannich bases would have been beneficial for modifying curing properties and/or curability of Chen’s curing agent composition for a multicomponent epoxide resin composition because Chen teaches that the curing agent composition [0013] for a multicomponent epoxide resin composition [0068], comprises at least one phenalkamine blended with at least a styrenated phenol novolac, wherein the phenalkamine compound is prepared by a Mannich reaction of cashew nutshell liquid with formaldehyde and a polyamine, wherein the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], wherein the phenalkamine is the result of the synthesis of a Mannich base curing agent essentially requiring cashew nutshell liquid, formaldehyde, and a polyamine [0026], and that the multicomponent epoxide resin composition comprises a Side A composition and a Side B composition, wherein the Side A composition comprises an epoxy compound, and the Side B composition comprises the phenalkamine hardener and the styrenated phenol novolac compound [0068].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0299378 A1, cited in IDS) in view of Grun et al. (US 2015/0307702 A1, cited in IDS) as applied to claim 1, further in view of Dureault et al. (US 2016/0159690 A1).
Regarding claims 7-8, Chen in view of Grun renders obvious the curing agent component according to claim 1 as explained above. Chen teaches that the curing agent composition comprises a styrenated phenol novolac, wherein the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], wherein the concentration of the styrenated phenol novolac in the curing agent composition is from about 1 wt % to about 50 wt %, based on the weight of the curable agent composition [0036].
Chen does not teach wherein the at least one polyphenol corresponds to the claimed formula (V). However, Dureault teaches at least one novolac resin having the formula 
    PNG
    media_image1.png
    180
    538
    media_image1.png
    Greyscale
 [0015], in which R1, R2, R3, and R4 in the formula are either hydrogen, or one or two of the radicals R1 to R4 is/are the radical CH3, or one of the radicals R1 to R4 is the tert-butyl radical or an unbranched or branched C1-C15 alkyl radical [0016], and n is 1 to 12 [0015]. Dureault teaches that the at least one novolac resin is a catalyst, is present in a hybrid hardener as a hardener for epoxide-amine-based, multicomponent mortar compositions, wherein the hybrid hardener further comprises at least one amine that averages at least two reactive hydrogen atoms bonded to a nitrogen atom per molecule [0015]. Chen and Dureault are analogous art because both references are in the same field of endeavor of a curing agent component for a multicomponent epoxide resin composition, comprising as a curing agent, an amine that is reactive with respect to epoxide groups, and at least one polyphenol selected from the group consisting of novolac resins as an accelerant. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Dureault’s at least one novolac resin having the formula 
    PNG
    media_image1.png
    180
    538
    media_image1.png
    Greyscale
, in which R1, R2, R3, and R4 in the formula are either hydrogen, or one or two of the radicals R1 to R4 is/are the radical CH3, or one of the radicals R1 to R4 is the tert-butyl radical or an unbranched or branched C1-C15 alkyl radical, and n is 1 to 12, to substitute for a fraction of Chen’s styrenated phenol novolac, and to optimize the amount of Dureault’s at least one novolac resin to be from 5 wt % to 30 wt %, based on the weight of Chen’s curable agent composition, which would read on wherein the at least one polyphenol corresponds to the claimed formula (V), in which R1 represents H, R2 represent a C1 alkyl and m is 1 or 2, or R2 represents a C4 alkyl or a C1-C15 alkyl and m is 1, and n is 1 to 12 as claimed, wherein R2 represents -CH3 and m is 1 or 2, or R2 represents tert-butyl or a C1- C15 alkyl and m is 1 as claimed. One of ordinary skill in the art would have been motivated to do so because Dureault teaches that the at least one novolac resin having the formula 
    PNG
    media_image1.png
    180
    538
    media_image1.png
    Greyscale
 [0015], in which R1, R2, R3, and R4 in the formula are either hydrogen, or one or two of the radicals R1 to R4 is/are the radical CH3, or one of the radicals R1 to R4 is the tert-butyl radical or an unbranched or branched C1-C15 alkyl radical [0016], and n is 1 to 12 [0015], is beneficial for being a catalyst that is beneficial for being useful in a hybrid hardener as a hardener for epoxide-amine-based, multicomponent mortar compositions, wherein the hybrid hardener further comprises at least one amine that averages at least two reactive hydrogen atoms bonded to a nitrogen atom per molecule [0015], which means that Dureault’s at least one novolac resin would have been beneficial for modifying acceleration and/or catalysis of Chen’s curing agent composition because Chen teaches that the curing agent composition comprises a styrenated phenol novolac, wherein the styrenated phenol novolac can function in an epoxy resin composition as an accelerator or as a catalyst [0013], wherein the concentration of the styrenated phenol novolac in the curing agent composition is from about 1 wt % to about 50 wt %, based on the weight of the curable agent composition [0036], which means that the amount of Dureault’s at least one novolac resin in wt %, based on the weight of Chen’s curable agent composition, would have affected an extent of acceleration and/or catalysis of Chen’s curing agent composition, which means that optimizing the amount of Dureault’s at least one novolac resin in wt %, based on the weight of Chen’s curable agent composition, would have been beneficial for optimizing an extent of acceleration and/or catalysis of Chen’s curing agent composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767